      EXHIBIT O
to the Second Declaration
    of Matthew Cole
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




1 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




2 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




3 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




4 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




5 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




6 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




7 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




8 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




9 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




10 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




11 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




12 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




13 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




14 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




15 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




16 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




17 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




18 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




19 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




20 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




21 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




22 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




23 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




24 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




25 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




26 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




27 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




28 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




29 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




30 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




31 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




32 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




33 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




34 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




35 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




36 of 37
The Improbable Comeback of Erik Prince   https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/




37 of 37
Image# 202004159216929129


                                                                                                                              FOR LINE NUMBER:                    PAGE 120 OF               192
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b              14            15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Taylor for Congress 2020
     Full Name (Last, First, Middle Initial)
     LAMON, JAMES, R., ,
A.                                                                                                                              Date of Receipt
     Mailing Address 9222 NORTH FIRERIDGE TRAIL                                                                                   M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11A.14564
     FOUNTAIN HILLS                                                  AZ                 85268-5989

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     DEPCOM POWER                                                CEO
                                                                                                                                   Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                               CONTRIBUTION
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1000.00
                                                                                                                              EARMARKED FROM WINRED


     Full Name (Last, First, Middle Initial)
     WINRED                                                                                                                     Date of Receipt
B.
     Mailing Address PO BOX 9891                                                                                                  M    M       /    D     D   /     Y     Y     Y   Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11C.145561078
     ARLINGTON                                                       VA                22219-1891

     FEC ID number of contributing
     federal political committee.                                  C        C00694323                                           Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              5600.00
                                                                                                                                                                                    
                                                                                                                                 ✘     Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                              CONTRIBUTION
       ✘ Primary                  General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                      142138.54
                                                                                                                              SEE ATTRIBUTION BELOW FOR ALL DONORS
                                                                                                                               ABOVE ITEMIZATION THRESHOLD
     Full Name (Last, First, Middle Initial)
      PRINCE, ERIK, , ,                                                                                                         Date of Receipt
C.
     Mailing Address P.O. BOX 808                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : SA11A.14567
     MIDDLEBURG                                                      VA                20118-0808

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              5600.00
                                                                                                                                                                                    
     SELF EMPLOYED                                               BUSINESS
     Receipt For: 2020                                            Election Cycle-to-Date                                           Memo Item
                                                                                                                              CONTRIBUTION
       ✘ Primary                  General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                          5600.00
                                                                                                                              EARMARKED FROM WINRED; SEE
                                                                                                                               REDESIGNATION


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              6600.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 202004159218005035

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE1056606
                                                                                                                                                                             OF 2182043
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page
                                                                                                                               ✘ 11a              11b          11c              12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   WINRED
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Wright, Sherrie, , ,                                                                                                         Date of Receipt
   Mailing Address 21933 Bluffs Hwy                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     03                   31               2020
   City                                                             State             Zip Code                                   Transaction ID : AEEB460FB4F764989834
        		
   Onaway                                                           MI                  49765-9786                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                 25.00
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                                 Memo Item
   Bittersweet                                                              SALES                                              Earmarked for NRSC (C00027466)
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           335.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Singer, Barbara, , ,                                                                                                         Date of Receipt
   Mailing Address 1983 Vista Creek Dr                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     03                   31               2020
   City                                                             State             Zip Code                                   Transaction ID : AD328416AEF5F4D2A929
        		
    Frisco                                                           TX                75036-1354                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                 35.00
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                                 Memo Item
   RETIRED                                                                Retired                                              Earmarked for NRSC (C00027466)
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                             85.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address PO Box 808                                                                                                    M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     03                   31               2020
   City                                                             State             Zip Code                                   Transaction ID : A6A8AACF1E5CC42DBAEC
        		
   Middleburg                                                        VA                20118-0808                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               5600.00


   Name of Employer (for Individual)                                      Occupation (for Individual)                                  Memo Item
   SELF-EMPLOYED                                                          BUSINESS                                             Earmarked for TAYLOR FOR CONGRESS 2020
   Receipt For:                                                                                                                (C00733394)
                                                                  Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         5600.00
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                               5660.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 202004159216929130


                                                                                                                              FOR LINE NUMBER:                    PAGE 121 OF               192
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b             14             15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Taylor for Congress 2020
     Full Name (Last, First, Middle Initial)
     PRINCE, ERIK, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address P.O. BOX 808                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11A.14627
     MIDDLEBURG                                                      VA                 20118-0808

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                  
                                                                                                                                                                          – 2800.00
                                                                                                                                                                                    .
                                                                                                                                                                                    
     SELF EMPLOYED                                               BUSINESS
                                                                                                                                 ✘ Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                               CONTRIBUTION
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         5600.00
                                                                                                                              REDESIGNATION TO GENERAL


     Full Name (Last, First, Middle Initial)
     PRINCE, ERIK, , ,                                                                                                          Date of Receipt
B.
     Mailing Address P.O. BOX 808                                                                                                 M    M       /    D     D   /     Y     Y     Y     Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11A.14628
     MIDDLEBURG                                                      VA                20118-0808

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2800.00
                                                                                                                                                                                    
     SELF EMPLOYED                                               BUSINESS
                                                                                                                                 ✘     Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                              CONTRIBUTION
            Primary        ✘ General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         5600.00
                                                                                                                              REDESIGNATION FROM PRIMARY

     Full Name (Last, First, Middle Initial)
      WINRED                                                                                                                    Date of Receipt
C.
     Mailing Address PO BOX 9891                                                                                                  M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : SA11C.145561082
     ARLINGTON                                                       VA                22219-1891

     FEC ID number of contributing
     federal political committee.                                  C        C00694323                                           Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                25.00
                                                                                                                                                                                    
     Receipt For: 2020                                                                                                          ✘ Memo Item
                                                                  Election Cycle-to-Date
                                                                                                                              CONTRIBUTION
       ✘ Primary                  General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                      142138.54
                                                                                                                              SEE ATTRIBUTION BELOW FOR ALL DONORS
                                                                                                                               ABOVE ITEMIZATION THRESHOLD


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    0.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 202004159216929130


                                                                                                                              FOR LINE NUMBER:                    PAGE 121 OF               192
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b             14             15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Taylor for Congress 2020
     Full Name (Last, First, Middle Initial)
     PRINCE, ERIK, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address P.O. BOX 808                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11A.14627
     MIDDLEBURG                                                      VA                 20118-0808

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                  
                                                                                                                                                                          – 2800.00
                                                                                                                                                                                    .
                                                                                                                                                                                    
     SELF EMPLOYED                                               BUSINESS
                                                                                                                                 ✘ Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                               CONTRIBUTION
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         5600.00
                                                                                                                              REDESIGNATION TO GENERAL


     Full Name (Last, First, Middle Initial)
     PRINCE, ERIK, , ,                                                                                                          Date of Receipt
B.
     Mailing Address P.O. BOX 808                                                                                                 M    M       /    D     D   /     Y     Y     Y     Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11A.14628
     MIDDLEBURG                                                      VA                20118-0808

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2800.00
                                                                                                                                                                                    
     SELF EMPLOYED                                               BUSINESS
                                                                                                                                 ✘     Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                                              CONTRIBUTION
            Primary        ✘ General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         5600.00
                                                                                                                              REDESIGNATION FROM PRIMARY

     Full Name (Last, First, Middle Initial)
      WINRED                                                                                                                    Date of Receipt
C.
     Mailing Address PO BOX 9891                                                                                                  M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      03                 31               2020
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : SA11C.145561082
     ARLINGTON                                                       VA                22219-1891

     FEC ID number of contributing
     federal political committee.                                  C        C00694323                                           Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                25.00
                                                                                                                                                                                    
     Receipt For: 2020                                                                                                          ✘ Memo Item
                                                                  Election Cycle-to-Date
                                                                                                                              CONTRIBUTION
       ✘ Primary                  General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                      142138.54
                                                                                                                              SEE ATTRIBUTION BELOW FOR ALL DONORS
                                                                                                                               ABOVE ITEMIZATION THRESHOLD


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    0.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 202001239167312200


                                                                                                                              FOR LINE NUMBER:                    PAGE 41 OF                69
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b              14           15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     KOBACH FOR SENATE
     Full Name (Last, First, Middle Initial)
     Oddo, Rick, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address 15431 West 100Th Terrace                                                                                     M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      09                 30               2019
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11AI.4144
     Lenexa                                                          KS                 66219

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1500.00
                                                                                                                                                                                    
     Oddo Development Company                                    President
                                                                                                                                       Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1500.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
     Peluchiwski, Bill, , ,                                                                                                     Date of Receipt
B.
     Mailing Address 1058 W Alfelb                                                                                                M    M       /    D     D   /     Y     Y     Y   Y
                                                                                                                                      09                 12               2019
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : SA11AI.4164
     Chicago                                                         IL                60614

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     Holahan & Loukey                                            Banker
                                                                                                                                       Memo Item
     Receipt For: 2020                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary               General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1000.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
      Prince, Erik, , ,                                                                                                         Date of Receipt
C.
     Mailing Address PO Box 808                                                                                                   M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      09                 24               2019
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : SA11AI.6989
     Middleburg                                                      VA                20118

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2200.00
                                                                                                                                                                                    
     Self Employed                                               Investor
     Receipt For: 2020                                            Election Cycle-to-Date                                               Memo Item
                                                                                                 
       ✘ Primary                  General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                          2200.00
                                                                                                              


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              4700.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 201710159075726726


                                                                                                                              FOR LINE NUMBER:                    PAGE 32 OF                106
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b             14             15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Rohrabacher for Congress
     Full Name (Last, First, Middle Initial)
     Kazan, Kyle, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address 27416 Sunnyridge Rd                                                                                          M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      09                 30               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA13083
      Palos Verdes Penin                                             CA                 90274

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2700.00
                                                                                                                                                                                    
     Beach Front Property Management                             CEO
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         2700.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
     Pitkin, Jason, , ,                                                                                                         Date of Receipt
B.
     Mailing Address 429 Heliotrope Ave                                                                                           M    M       /    D     D   /     Y     Y     Y   Y
                                                                                                                                      09                 30               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA13170
     Corona del Mar                                                 CA                 92625

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     Pacific Fundraising Strategies                              Consulting
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary               General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1705.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
      Prince, Erik, , ,                                                                                                         Date of Receipt
C.
     Mailing Address PO Box 80805                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      09                 30               2017
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : INCA13167
     Middleburg                                                      VA                20118

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                               400.00
                                                                                                                                                                                    
     Prince Household LLC                                        Owner
     Receipt For: 2018                                            Election Cycle-to-Date                                               Memo Item
                                                                                                 
          Primary      ✘          General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                          5400.00
                                                                                                              


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              4100.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 201704149052171320


                                                                                                                              FOR LINE NUMBER:                    PAGE 31 OF                140
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b              14            15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Rohrabacher for Congress
     Full Name (Last, First, Middle Initial)
     Prince, Erik, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address PO Box 80805                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA12096
      Middleburg                                                     VA                 20118

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2700.00
                                                                                                                                                                                    
     Prince Household LLC                                        Owner
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         5000.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
     Rodriguez, OScar, , ,                                                                                                      Date of Receipt
B.
     Mailing Address 2444 E Thackery                                                                                              M    M       /    D     D   /     Y     Y     Y   Y
                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA12085
     West Covina                                                    CA                 91791

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     Century 21 Citrus Realty                                    CEO/Broker
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary               General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1000.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
      Sikora, Daniel, , ,                                                                                                       Date of Receipt
C.
     Mailing Address 907 Clipper Dr                                                                                               M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : INCA12060
     Henderson                                                       NV                89015

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     None                                                        Retired
     Receipt For: 2018                                            Election Cycle-to-Date                                               Memo Item
                                                                                                 
       ✘ Primary                  General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                          1000.00
                                                                                                              


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              4700.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 201704149052171319


                                                                                                                              FOR LINE NUMBER:                    PAGE 30 OF                140
SCHEDULE A (FEC Form 3)                                                             Use separate schedule(s)                  (check only one)
                                                                                    for each category of the
ITEMIZED RECEIPTS                                                                   Detailed Summary Page
                                                                                                                                ✘ 11a       11b               11c             11d
                                                                                                                                  12               13a        13b              14            15
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.

     NAME OF COMMITTEE (In Full)
     Rohrabacher for Congress
     Full Name (Last, First, Middle Initial)
     Price, William, , ,
A.                                                                                                                              Date of Receipt
     Mailing Address 6479 Nancy St                                                                                                M    M       /    D     D   /       Y   Y     Y       Y

                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA12065
     Los Angeles                                                     CA                 90045

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                               500.00
                                                                                                                                                                                    
     None                                                        Retired
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary           General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                           500.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
     Primorac, Max, , ,                                                                                                         Date of Receipt
B.
     Mailing Address 1314 Massachusetts Ave NW, #403                                                                              M    M       /    D     D   /     Y     Y     Y   Y
                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                              Transaction ID : INCA12093
     Washington                                                     DC                 20005

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period


     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              1000.00
                                                                                                                                                                                    
     Between Two Rivers, LLC                                     Consultant
                                                                                                                                       Memo Item
     Receipt For: 2018                                            Election Cycle-to-Date
                                                                                                 
       ✘    Primary               General
            Other (specify)                                                    ,
                                                                                              ,
                                                                                                             .
                                                                                                         1000.00
                                                                                                              
     Full Name (Last, First, Middle Initial)
      Prince, Erik, , ,                                                                                                         Date of Receipt
C.
     Mailing Address PO Box 80805                                                                                                 M    M       /    D     D   /       Y   Y     Y       Y
                                                                                                                                      01                 04               2017
     City                                                           State             Zip Code
                                                                                                                               Transaction ID : INCA12097
     Middleburg                                                      VA                20118

     FEC ID number of contributing
     federal political committee.                                  C                                                            Amount of Each Receipt this Period

     Name of Employer                                            Occupation                                                                        ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              2300.00
                                                                                                                                                                                    
     Prince Household LLC                                        Owner
     Receipt For: 2018                                            Election Cycle-to-Date                                               Memo Item
                                                                                                 
          Primary      ✘          General
            Other (specify) 
                                                                                ,
                                                                                              ,
                                                                                                             .
                                                                                                          5000.00
                                                                                                              


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                              3800.00
                                                                                                                                                                                    
                                                                                                                          
                                                          .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                                 ,
                                                                                                                                                                                   .
                                                                                                                                                                                    
                                                                                                                          
                                                                     .
                                                                                                                                           FEC Schedule A (Form 3) (Revised 05/2016)
Image# 201705229055131433

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE          8       OF      23
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page
                                                                                                                               ✘ 11a              11b          11c               12
                                                                                                                                 13               14           15                16              17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
     NAME OF COMMITTEE (In Full)
     Make America Number 1
     Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRINCE, ERIK, DEAN, ,                                                                                                        Date of Receipt
     Mailing Address PO BOX 808                                                                                                  M        M   /       D    D   /       Y     Y       Y       Y
                                                                                                                                     09                   21                 2016
     City                                                           State             Zip Code                                   Transaction ID : SA963563
        		
     MIDDLEBURG                                                     VA                  20118                                   Amount of Each Receipt this Period
     FEC ID number of contributing
     federal political committee.                                  C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲
                                                                                                                                                                            100000.00
                                                                                                                                                                                         .
                                                                                                                                                                                         ▲
     Name of Employer (for Individual)                                    Occupation (for Individual)                                 Memo Item
     SELF EMPLOYED                                                          INVESTOR                                           CONTRIBUTION
     Receipt For:                                                 Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                      100000.00
                                                                                                              ▲

     Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B.                                                                                                                              Date of Receipt
     Mailing Address                                                                                                             M        M   /       D    D   /       Y     Y       Y       Y



     City                                                           State             Zip Code
        		
                                                                                                                                Amount of Each Receipt this Period
     FEC ID number of contributing
     federal political committee.                                  C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                     .
                                                                                                                                                                                         ▲
     Name of Employer (for Individual)                                    Occupation (for Individual)                                 Memo Item


     Receipt For:                                                 Aggregate Year-to-Date ▼
          Primary                 General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                              ▲

     Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C.                                                                                                                              Date of Receipt
     Mailing Address                                                                                                             M        M   /       D    D   /       Y     Y       Y       Y



     City                                                           State             Zip Code
        		
                                                                                                                                Amount of Each Receipt this Period
     FEC ID number of contributing
     federal political committee.                                  C                                                                              ,                ,                     .
     Name of Employer (for Individual)                                    Occupation (for Individual)                                  Memo Item


     Receipt For:                                                 Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,              .
                                                                                                                                                                           100000.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲             ▲.
                                                                                                                                                                           2181250.00
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201705229055131386

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE          6       OF      14
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page
                                                                                                                               ✘ 11a              11b          11c               12
                                                                                                                                 13               14           15                16              17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Make America Number 1
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. MOSKOWITZ, CHERNA, , ,                                                                                                       Date of Receipt
   Mailing Address 4744 N BAY RD                                                                                                 M        M   /       D    D   /       Y     Y       Y       Y
                                                                                                                                     08                   23                 2016
   City                                                             State             Zip Code                                   Transaction ID : SA11A.161
        		
   MIAMI                                                            FL                  33140-                                  Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲
                                                                                                                                                                           1000000.00
                                                                                                                                                                                         .
                                                                                                                                                                                         ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                                 Memo Item
   HAWAIIAN GARDENS CASINO                                                  SELF EMPLOYED BUSINESS OWNER                       CONTRIBUTION
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲    1000000.00
                                                                                                              .
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRINCE, ERIK, DEAN, ,                                                                                                        Date of Receipt
   Mailing Address PO BOX 808                                                                                                    M        M   /       D    D   /       Y     Y       Y       Y
                                                                                                                                     08                   21                2016
   City                                                             State             Zip Code                                   Transaction ID : SA11A.159
        		
    MIDDLEBURG                                                       VA                20118-                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲         50000.00
                                                                                                                                                                                         .
                                                                                                                                                                                         ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                                 Memo Item
   SELF                                                                   INVESTOR                                             CONTRIBUTION
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                        50000.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. SCHILLING, PAUL, , ,                                                                                                         Date of Receipt
   Mailing Address 431 PORPOISE POINT DRIVE                                                                                      M        M   /       D    D   /       Y     Y       Y       Y
                                                                                                                                     08                   04                2016
   City                                                             State             Zip Code                                   Transaction ID : SA11A.69
        		
   SAINT AUGUSTINE                                                   FL                32084-2959                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,             250.00
                                                                                                                                                                                         .
   Name of Employer (for Individual)                                      Occupation (for Individual)                                  Memo Item
   SELF                                                                   PHYSICIAN                                            CONTRIBUTION
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                           250.00
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,       1050250.00
                                                                                                                                                                                         .
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                     .
                                                                                                                                                                                         ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610279034657992

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 32 OF                102
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   New Jersey Republican State Committee
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Merchantz, Cathy, , ,                                                                                                        Date of Receipt
   Mailing Address 723 W North St                                                                                                 M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : AFF9D7664D78F4F21B15
        		
   Hinsdale                                                         IL                  60521-3001                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                 661.90
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Homemaker                                                                Homemaker
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           661.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Chouest, Carolyn, , ,                                                                                                        Date of Receipt
   Mailing Address PO Box 310                                                                                                    M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A1865851A6E504E0D8AE
        		
    Galliano                                                         LA                70354-0310                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                 661.90
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Homemaker                                                              Homemaker
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           661.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D, ,                                                                                                           Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : AF37F15FFA0114FBEBA7
        		
   Middleburg                                                        VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Self                                                                   Businessman
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer - Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610279036895542

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 80 OF                144
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page
                                                                                                                               ✘ 11a               11b          11c             12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Republican Party of Minnesota - Federal
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Road                                                                                            M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : 618553-996441-1-P
        		
   Middleburg                                                       VA                  20117-3240                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                3042.86
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   #N/A                                                                     #N/A                                               JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
        Primary       ✘ General                                                                                                Partnership Subitemization of Trump Victory c/o Red
        Other (specify) ▼                                                       ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲                Curve Solutions


   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Rakolta, John, , , III                                                                                                       Date of Receipt
   Mailing Address 777 Woodward Avenue                                                                                           M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : 617579-996441-1-P
        		
    Detroit                                                          MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                4233.33
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Walbridge                                                              Walbridge                                            JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
        Primary       ✘ General                                                                                                Partnership Subitemization of Trump Victory c/o Red
        Other (specify) ▼                                                       ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         4490.47
                                                                                                              ▲                Curve Solutions


   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Rakolta, Terry, , ,                                                                                                          Date of Receipt
   Mailing Address 777 Woodward Avenue                                                                                            M        M   /       D    D   /       Y   Y     Y       Y

                   Suite 300                                                                                                          10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : 618555-996441-1-P
        		
   Detroit                                                           MI                48226-3582                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Owner                                                                  Woodbridge                                           JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
        Primary      ✘ General                                                                                                 Partnership Subitemization of Trump Victory c/o Red
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲                Curve Solutions



 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201705049053500031

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 84 OF                110
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Connecticut Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Witkoff, Steven, , ,                                                                                                         Date of Receipt
   Mailing Address 40 W 57th St                                                                                                   M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : ABE76765BBF8649458C3
        		
   New York                                                         NY                  10019-4001                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                4761.90
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   The Witkoff Group                                                        Real Estate
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         'JFC Transfer-Trump Victory'
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         4761.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Scaramucci, Anthony, , ,                                                                                                     Date of Receipt
   Mailing Address 17 Parkwoods Rd                                                                                               M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A0B1EBCE40BE649FABC2
        		
    Manhasset                                                        NY                11030-1509                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                2142.86
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Skybridge Capital                                                      Co-Managing Partner
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      'JFC Transfer-Trump Victory'
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2142.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D., ,                                                                                                          Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A4F5F78424FA0479ABFC
        		
   Middleburg                                                        VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      'JFC Transfer-Trump Victory'
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201705309055159378

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 75 OF                 88
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15                16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   South Carolina Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. McGill, Donald, R, ,                                                                                                         Date of Receipt
   Mailing Address 21555 Katy Fwy                                                                                                M        M   /       D    D   /       Y    Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : AA6C12F65D08A439BA0D
        		
   Katy                                                             TX                  77450-1802                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲
                                                                                                                                                                            10000.00
                                                                                                                                                                                      .
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Don McGill Toyota and Porsche                                            Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         Trump Victory-Transfer Memo
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                       10000.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. McGill, John, O, ,                                                                                                           Date of Receipt
   Mailing Address 21555 Katy Fwy                                                                                                M        M   /       D    D   /       Y    Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : ACCA9D3172D29467DA6C
        		
    Katy                                                             TX                77450-1802                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                  .
                                                                                                                                                                                8995.24
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Don McGill Toyota and Porsche                                          GM
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      Trump Victory-Transfer Memo
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         8995.24
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D, ,                                                                                                           Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y    Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : AD0D43004D89942378B2
        		
   Middleburg                                                        VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                  .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      Trump Victory-Transfer Memo
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,             .    0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲            ▲.
                                                                                                                                                                           476371.81
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610279036876875

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 48 OF                180
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   North Carolina Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 Foxcroft Road                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A42FC1BA725C44FEB97E
        		
   Middleburg                                                       VA                  20117-3240                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Prince Group                                                             Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Winchester, Dennis, , ,                                                                                                      Date of Receipt
   Mailing Address 124 Blackland Road NW                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A569E087D615A4F60863
        		
    Atlanta                                                          GA                30342-4410                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                533.33
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Quikrete Co.                                                           Managing Director
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           533.33
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Hill, Vernon, , ,                                                                                                            Date of Receipt
   Mailing Address 262 E Main Street                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A7B20248495CB46A1946
        		
   Moorestown                                                        NJ                08057-2931                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,       10000.00
                                                                                                                                                                                     .
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Site Development                                                       Executive
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                        10000.00
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610279036650880

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 60 OF                102
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Tennessee Republican Party Federal Election Account
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. McGill, John, , ,                                                                                                            Date of Receipt
   Mailing Address 21555 Katy FWY                                                                                                 M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A57F4A24628C349F2BBF
        		
   Katy                                                             TX                  77450-1802                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                8995.24
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Requested                                                                Requested
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         8995.24
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A8EFA637C29584575BCA
        		
    Middleburg                                                       VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                3042.86
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Requested                                                              Requested
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Horowitz, Jeffrey, , ,                                                                                                       Date of Receipt
   Mailing Address 7273 Fisher Island Dr                                                                                          M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   17               2016
   City                                                             State             Zip Code                                   Transaction ID : A381F3B313A0642E28F9
        		
   Miami Beach                                                       FL                33109-0759                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                 661.90


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Requested                                                              Requested
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer - Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                           661.90
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610229034524989

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 70 OF                97
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   West Virginia Republican Party, Inc.
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. London, Jack, P, Dr.,                                                                                                        Date of Receipt
   Mailing Address 1100 North Glebe Road                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   10               2016
   City                                                             State             Zip Code                                   Transaction ID : A21DE382BD7F04D01B6D
        		
   Arlington                                                        VA                  22201-5798                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2380.95
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   CACI International Inc.                                                  Executive
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.85
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : A672C85F6C11D4B6CB34
        		
    Middleburg                                                       VA                 20117-3240                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.85
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Owner                                                                  Prince Group
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.85
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Levy, Leora, , ,                                                                                                             Date of Receipt
   Mailing Address 59 Pecksland Road                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AAB6EC993746440159AA
        		
   Greenwich                                                         CT                06831-3711                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                                661.90


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Retired                                                                Retired
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                           661.90
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610229034525113

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 60 OF                96
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a             11b          11c         ✘ 12
                                                                                                                                  13              14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Kansas Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Powell, Dana, , Mrs,                                                                                                         Date of Receipt
   Mailing Address 11 Lynn Batts Lane STE 200                                                                                    M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     09                   30               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.23427
        		
   San Antonio                                                      TX                  78218                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               4761.90
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Homemaker                                                                Homemaker                                          JFC Transfer-Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         4761.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Price, William, F, Mr., Jr.                                                                                                  Date of Receipt
   Mailing Address 18434 Coastline Drive                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.23429
        		
    Malibu                                                           CA                90265                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2380.95
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Retired                                                                Retired                                              JFC Transfer-Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.23431
        		
   Middleburg                                                        VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Prince Group                                                           Owner                                                JFC Transfer-Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610269034585211

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 84 OF                123
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   ALABAMA REPUBLICAN PARTY
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRICE, WILLIAM, F, MR., JR.                                                                                                  Date of Receipt
   Mailing Address 18434 COASTLINE DRIVE                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.29293
        		
   MALIBU                                                           CA                  90265                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2380.95
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   RETIRED                                                                  RETIRED                                            JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRINCE, ERIK, D, MR.,                                                                                                        Date of Receipt
   Mailing Address 23318 FOXCROFT RD                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.29295
        		
    MIDDLEBURG                                                       VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   PRINCE GROUP                                                           OWNER                                                JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. RAKOLTA, JOHN, , , III                                                                                                       Date of Receipt
   Mailing Address 777 WOODWARD AVENUE                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   26               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.29296
        		
   DETROIT                                                           MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   WALBRIDGE                                                              CAO                                                  JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610269034596013

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 144 OF               197
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a             11b          11c         ✘ 12
                                                                                                                                  13              14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Republican Party of Arkansas
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Prince, Erik, D, ,                                                                                                           Date of Receipt
   Mailing Address 23318 Foxcroft Road                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : A46185115EB384DBDB06
        		
   Middleburg                                                       VA                  20117-3240                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Best efforts                                                             Best efforts
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Stone, Reagan, R, ,                                                                                                          Date of Receipt
   Mailing Address 3227 Ocean Drive                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   12               2016
   City                                                             State             Zip Code                                   Transaction ID : A6A021E084D58439F992
        		
    Corpus Christi                                                   TX                78404-1616                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               1376.19
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Self Employed                                                          Rancher
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         1376.19
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Ball, George, , ,                                                                                                            Date of Receipt
   Mailing Address 105 New Britain Road                                                                                          M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   12               2016
   City                                                             State             Zip Code                                   Transaction ID : A97988136AF484F3D888
        		
   Doylestown                                                        PA                18901-2642                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   W. Atlee Burpee Company                                                Chairman and CEO
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer-Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         5423.82
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201610279036663867

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 88 OF                143
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   NY Republican Federal Campaign Committee
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 Foxcroft Road                                                                                            M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : 141774-228835-1-P
        		
   Middleburg                                                       VA                  20117-3240                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                3042.86
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Prince Group                                                             owner                                              JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
         Primary       ✘ General                                                                                               Transfer Subitemization of Trump Victory
         Other (specify) ▼                                                      ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Winchester, Dennis, , ,                                                                                                      Date of Receipt
   Mailing Address 124 Blackland Road NW                                                                                         M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : 141812-228835-1-P
        		
    Atlanta                                                          GA                30342-4410                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                 533.33
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Quikcrete                                                              Managing Director                                    JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
        Primary       ✘ General                                                                                                Transfer Subitemization of Trump Victory
        Other (specify) ▼                                                       ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           533.33
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Ball, George, , ,                                                                                                            Date of Receipt
   Mailing Address 105 New Britain Road                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   12               2016
   City                                                             State             Zip Code                                   Transaction ID : 141639-228835-1-P
        		
   Doylestown                                                        PA                18901-2642                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                1190.48


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   W. Atlee Burpee Company                                                Chairman and CEO                                     JFC Transfer-Trump Victory
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
         Primary     ✘ General                                                                                                 Transfer Subitemization of Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         5423.82
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201611309037588857

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 65 OF                73
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a             11b          11c         ✘ 12
                                                                                                                                  13              14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Wyoming Republican Party, Inc.
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Levy, Leora, , ,                                                                                                             Date of Receipt
   Mailing Address 59 Pecksland Road                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : A188A5C19545D4A019BA
        		
   Greenwich                                                        CT                  06831-3711                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                661.90
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Retired                                                                  Retired
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           695.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, , Mr.,                                                                                                         Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : A5963C34F068E4AB1ABB
        		
    Middleburg                                                       VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Winchester, Dennis, , ,                                                                                                      Date of Receipt
   Mailing Address 124 Blackland Road, NW                                                                                        M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : A7FAB0860CA914B72BDD
        		
   Atlanta                                                           GA                30342-4410                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                                533.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Quikrete Co.                                                           Managing Director
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer-Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                           533.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201612079037730543

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 91 OF                130
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a             11b          11c         ✘ 12
                                                                                                                                  13              14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Mississippi Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. McIntyre, William, S, Mr.,                                                                                                   Date of Receipt
   Mailing Address 4815 Shadywood Lane                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AAE960F6ABFD341C1B35
        		
   Dallas                                                           TX                  75209-2021                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                661.90
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   ACIG Insurance Company                                                   ACIG Insurance Company
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           661.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AA0AEB75C39DC4113B58
        		
    Middleburg                                                       VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Prince Group                                                           Prince Group
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer-Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Dickson, Mark, , Mr.,                                                                                                        Date of Receipt
   Mailing Address 11040 Palmer Ave                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AD28AAE59B70B4035BD3
        		
   South Gate                                                        CA                90280-7408                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               2380.95


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Astro Aluminum                                                         Executive
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer-Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3249.70
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201612089037770962

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 188 OF               754
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Republican Federal Committee of Pennsylvania
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. McIntyre, William, , ,                                                                                                       Date of Receipt
   Mailing Address 4815 Shadywood Lane                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AF66ACD5CE76F43EA90C
        		
   Dallas                                                           TX                  75209-2021                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                661.90
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   ACIG Insurance Company                                                   Chairman
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           661.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AB70405B97CCB4001BF9
        		
    Middleburg                                                       VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Mosbacher, Georgette, , ,                                                                                                    Date of Receipt
   Mailing Address 1020 5th Ave                                                                                                  M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   12               2016
   City                                                             State             Zip Code                                   Transaction ID : A6BEB72F8143244BBB16
        		
   New York                                                          NY                10028-0133                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                                661.90


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   GME Inc                                                                CEO
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                           661.90
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201612089040115908

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 24497OF 60900
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   REPUBLICAN NATIONAL COMMITTEE
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRIEFERT, BILL, , ,                                                                                                          Date of Receipt
   Mailing Address P.O. BOX 1540                                                                                                 M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   03               2016
   City                                                             State             Zip Code                                   Transaction ID : SA.68385173.7.1024
        		
   MOUNT PLEASANT                                                   TX                  75456-1540                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2300.00
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   PRIEFERT MANUFACTURING                                                   PRESIDENT                                          CONTRIBUTION
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         CONTRIBUTION MEMO OF TRUMP VICTORY
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2300.00
                                                                                                              ▲                COMMITTEE JFC TRANSFER


   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRINCE, ERIK, D., MR.,                                                                                                       Date of Receipt
   Mailing Address 23318 FOXCROFT ROAD                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA.68707848.7.1024
        		
    MIDDLEBURG                                                       VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲       33400.00
                                                                                                                                                                                     .
                                                                                                                                                                                     ▲
    Name of Employer (for Individual)                                     Occupation (for Individual)    ✘ Memo Item
   INFORMATION REQUESTED PER BEST EFFORTS                                 INFORMATION REQUESTED PER BESTCONTRIBUTION
                                                                                                        EFFORTS
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      CONTRIBUTION MEMO OF TRUMP VICTORY
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                        33400.00
                                                                                                              ▲                COMMITTEE JFC TRANSFER


   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. PULLANO, FRANK, , ,                                                                                                          Date of Receipt
   Mailing Address 777 MOUNT CARMEL AVE                                                                                          M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   14               2016
   City                                                             State             Zip Code                                   Transaction ID : SA.68873912.7.1024
        		
   NORTH HAVEN                                                       CT                06473-1016                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               2300.00


   Name of Employer (for Individual)        Occupation (for Individual)    ✘ Memo Item
                                                                         CONTRIBUTION
   INFORMATION REQUESTED PER BEST EFFORTS INFORMATION REQUESTED PER BEST EFFORTS
   Receipt For:                        Aggregate Year-to-Date ▼
             Primary              General                                                                                      CONTRIBUTION MEMO OF TRUMP VICTORY
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         2300.00
                                                                                                              .
                                                                                                              ▲                COMMITTEE JFC TRANSFER



 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201702149049354988

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 219 OF                354
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page
                                                                                                                               ✘ 11a              11b          11c              12
                                                                                                                                 13               14           15                16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   TRUMP VICTORY
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRINCE, ERIK, D, MR.,                                                                                                        Date of Receipt
   Mailing Address 23318 FOXCROFT RD                                                                                             M        M   /       D    D   /       Y    Y     Y       Y
                                                                                                                                     10                   11                2016
   City                                                             State             Zip Code                                   Transaction ID : SA11AI.20190
        		
   MIDDLEBURG                                                       VA                  20117                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲
                                                                                                                                                                           100000.00
                                                                                                                                                                                      .
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                                 Memo Item
   PRINCE GROUP                                                             OWNER
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                      100000.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRUNSKIS, JOHN, V, DR.,                                                                                                      Date of Receipt
   Mailing Address 600 HART RD.                                                                                                  M        M   /       D    D   /       Y    Y     Y       Y

                   SUITE 300                                                                                                         10                   04               2016
   City                                                             State             Zip Code                                   Transaction ID : SA11AI.19758
        		
    BARRINGTON                                                       IL                60010                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                  .
                                                                                                                                                                                 500.00
                                                                                                                                                                                      ▲
    Name of Employer (for Individual)                                     Occupation (for Individual)                                 Memo Item
   ILLINOIS PAIN INSTITUTE                                                PHYSICIAN
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           500.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. PULLANO, FRANK, , ,                                                                                                          Date of Receipt
   Mailing Address 777 MOUNT CARMEL AVE                                                                                          M        M   /       D    D   /       Y    Y     Y       Y
                                                                                                                                     10                   14               2016
   City                                                             State             Zip Code                                   Transaction ID : SA11AI.20788
        		
   NORTH HAVEN                                                       CT                06473                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                  .
                                                                                                                                                                                5000.00


   Name of Employer (for Individual)                                      Occupation (for Individual)                                  Memo Item
   INFORMATION REQUESTED                                                  INFORMATION REQUESTED
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         5000.00
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,       105500.00
                                                                                                                                                                                      .
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                  .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201702169049706992

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 92 OF                332
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   ILLINOIS REPUBLICAN PARTY
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRINCE, ERIK, D, MR.,                                                                                                        Date of Receipt
   Mailing Address 23318 FOXCROFT RD                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.12826
        		
   MIDDLEBURG                                                       VA                  20117                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   PRINCE GROUP                                                             OWNER                                              JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. RAKOLTA, JOHN, , , III                                                                                                       Date of Receipt
   Mailing Address 777 WOODWARD AVENUE                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   26               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.12827
        		
    DETROIT                                                          MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               4233.33
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   WALBRIDGE                                                              CAO                                                  JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         4233.33
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. RAKOLTA, TERRY, , ,                                                                                                          Date of Receipt
   Mailing Address 777 WOODWARD AVENUE, SUITE 300                                                                                M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   28               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.12828
        		
   DETROIT                                                           MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   WOODBRIDGE                                                             OWNER                                                JFC TRANSFER:TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201703209050897645

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 143 OF               267
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   California Republican Party Federal Acct
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Powell, Dana, , ,                                                                                                            Date of Receipt
   Mailing Address 11 Lynn Batts Ln                                                                                               M        M   /       D    D   /       Y   Y     Y       Y

                         Ste 200                                                                                                      09                   30               2016
   City                                                             State             Zip Code                                   Transaction ID : 984972-496396-1-P
        		
   San Antonio                                                      TX                  78218-3076                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                 4761.9
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Homemaker                                                                Homemaker
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         Transfer Subitemization of Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                           4761.9
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Price, William, , ,                                                                                                          Date of Receipt
   Mailing Address 18434 Coastline Dr                                                                                            M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : 984973-496396-1-P
        		
    Malibu                                                           CA                90265-5707                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                2380.95
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Retired                                                                Retired
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      Transfer Subitemization of Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : 984974-496396-1-P
        		
   Middleburg                                                        VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      Transfer Subitemization of Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201703319051901344

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 58 OF                100
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   REPUBLICAN PARTY OF LOUISIANA
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRICE, WILLIAM, F, MR., JR.                                                                                                  Date of Receipt
   Mailing Address 18434 COASTLINE DRIVE                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.35797
        		
   MALIBU                                                           CA                  90265                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2380.95
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   RETIRED                                                                  RETIRED                                            JFC TRANSFER: TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRINCE, ERIK, D, MR.,                                                                                                        Date of Receipt
   Mailing Address 23318 FOXCROFT RD                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.35798
        		
    MIDDLEBURG                                                       VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   PRINCE GROUP                                                           OWNER                                                JFC TRANSFER: TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. RAKOLTA, JOHN, , , III                                                                                                       Date of Receipt
   Mailing Address 777 WOODWARD AVENUE                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   26               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.35799
        		
   DETROIT                                                           MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   WALBRIDGE                                                              CAO                                                  JFC TRANSFER: TRUMP VICTORY
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201705249055150135

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 68 OF                96
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   North Dakota Republican Party
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Powell, Dana, , Mrs,                                                                                                         Date of Receipt
   Mailing Address 11 Lynn Batts Lane STE 200                                                                                     M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      09                   30               2016
   City                                                             State             Zip Code                                   Transaction ID : 0197178-0144
        		
   San Antonio                                                      TX                  78218                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                4761.90
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Homemaker                                                                Homemaker
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
    ✘ Primary                     General                                                                                      Joint Fundraiser
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         4761.90
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Price, William, F, Mr., Jr.                                                                                                  Date of Receipt
   Mailing Address 18434 Coastline Drive                                                                                          M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : 0197178-0145
        		
    Malibu                                                           CA                90265                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                2380.95
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Retired                                                                Retired
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
    ✘ Primary                     General                                                                                      Joint Fundraiser
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                    Transaction ID : 0197178-0146
        		
   Middleburg                                                        VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Prince Group                                                           Owner
   Receipt For: 2016                                              Aggregate Year-to-Date ▼
      ✘ Primary                   General                                                                                      Joint Fundraiser
        Other (specify)                                                         ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201706019055208832

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 88 OF                159
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   MISSOURI REPUBLICAN STATE COMMITTEE-FEDERAL
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Estey, Patricia, R, Ms.,                                                                                                     Date of Receipt
   Mailing Address 3051 Arabian Rd                                                                                                M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   06               2016
   City                                                             State             Zip Code                                   Transaction ID : A950A6269A1F84B7DAFB
        		
   Las Vegas                                                        NV                  89107-4540                              Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲
                                                                                                                                                                            10000.00
                                                                                                                                                                                      .
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Pere Antoines, Inc.                                                      Mangement
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                       10000.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Rastin, Thomas, P, Dr.,                                                                                                      Date of Receipt
   Mailing Address 1240 Gambier Rd                                                                                               M         M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      09                   22               2016
   City                                                             State             Zip Code                                   Transaction ID : A34D81B5E9FF34863B2D
        		
    Mount Vernon                                                     OH                43050-3842                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                 152.14
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Ariel Corporation                                                      Executive V.P.
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC Transfer - Trump Victory
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3195.00
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Prince, Erik, D, Mr.,                                                                                                        Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : AC9945868CD2C45CC8CD
        		
   Middleburg                                                        VA                20117-3240                               Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                3042.86


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Prince Group                                                           Owner
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC Transfer - Trump Victory
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         3042.86
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201706129056430733

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                      PAGE 74 OF                153
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                         11a              11b          11c         ✘ 12
                                                                                                                                  13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   REPUBLICAN PARTY OF VIRGINIA INC
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. Price, William, F, , Jr.                                                                                                     Date of Receipt
   Mailing Address 18434 Coastline Dr                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.313672
        		
   Malibu                                                           CA                  90265                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                2380.95
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   None                                                                     Retired                                            JFC transfer -Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. Prince, Erik, D, ,                                                                                                           Date of Receipt
   Mailing Address 23318 Foxcroft Rd                                                                                              M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.313674
        		
    Middleburg                                                       VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                3042.86
                                                                                                                                                                                      ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   Frontier Services Group                                                Chairman                                             JFC transfer - Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. Rakolta, John, , , III                                                                                                       Date of Receipt
   Mailing Address 777 Woodward Avenue                                                                                            M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                      07                   26               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.313614
        		
   Detroit                                                           MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                               ,                ,                 .
                                                                                                                                                                                4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘      Memo Item
   Walbridge                                                              CAO                                                  JFC transfer - Trump Victory
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                            ,                ,                 .
                                                                                                                                                                                      0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                               ,
                                                                                                                                                   ▲                ,
                                                                                                                                                                    ▲                 .
                                                                                                                                                                                      ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                   FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201707279069835454

SCHEDULE A (FEC Form 3X)                                                                                                      FOR LINE NUMBER:                     PAGE 110 OF               231
                                                                                    Use separate schedule(s)                  (check only one)
ITEMIZED RECEIPTS                                                                   for each category of the
                                                                                    Detailed Summary Page                        11a              11b          11c         ✘ 12
                                                                                                                                 13               14           15               16           17
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
   NAME OF COMMITTEE (In Full)
   Republican Party of Wisconsin
   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
A. PRICE, WILLIAM, , , JR.                                                                                                      Date of Receipt
   Mailing Address 18434 COASTLINE DRIVE                                                                                         M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.1011374
        		
   MALIBU                                                           CA                  90265                                   Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               2380.95
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   RETIRED                                                                  RETIRED                                            TRANSFER
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary           General                                                                                         JFC ATTRIB: TRUMP VICTORY
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         2380.95
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
B. PRINCE, ERIK, , ,                                                                                                            Date of Receipt
   Mailing Address 23318 FOXCROFT RD                                                                                             M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     10                   11               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.1011375
        		
    MIDDLEBURG                                                       VA                20117                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                               3042.86
                                                                                                                                                                                     ▲
   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘    Memo Item
   PRINCE GROUP                                                           OWNER                                                TRANSFER
   Receipt For:                                                   Aggregate Year-to-Date ▼
        Primary                   General                                                                                      JFC ATTRIB: TRUMP VICTORY
             Other (specify) ▼                                                  ,
                                                                                ▲              ,
                                                                                               ▲              .
                                                                                                         3042.86
                                                                                                              ▲

   Full Name of Individual (Last, First, Middle Initial) or Full Organization Name
C. RAKOLTA, JOHN, , , III                                                                                                       Date of Receipt
   Mailing Address 777 WOODWARD AVENUE                                                                                           M        M   /       D    D   /       Y   Y     Y       Y
                                                                                                                                     07                   26               2016
   City                                                             State             Zip Code                                   Transaction ID : SA12.1011376
        		
   DETROIT                                                           MI                48226                                    Amount of Each Receipt this Period
   FEC ID number of contributing
   federal political committee.                                    C                                                                              ,                ,                 .
                                                                                                                                                                               4233.33


   Name of Employer (for Individual)                                      Occupation (for Individual)                            ✘     Memo Item
   WALBRIDGE                                                              CAO                                                  TRANSFER
   Receipt For:                                                   Aggregate Year-to-Date ▼
             Primary              General                                                                                      JFC ATTRIB: TRUMP VICTORY
             Other (specify)                                                    ,
                                                                                ▲              ,
                                                                                               ▲
                                                                                                         4233.33
                                                                                                              .
                                                                                                              ▲


 SUBTOTAL of Receipts This Page (optional) ............................................................................                           ,                ,                 .
                                                                                                                                                                                     0.00
                                                                                                                          ▼
                                                           .
 TOTAL This Period (last page this line number only) ...............................................................                              ,
                                                                                                                                                  ▲                ,
                                                                                                                                                                   ▲                 .
                                                                                                                                                                                     ▲
                                                                                                                          ▼
                                                                     .
                                                                                                                                                  FEC Schedule A (Form 3X) Rev. 06/2016
Image# 201904059146021873

                                                                                                                        FOR LINE NUMBER:                                  PAGE
                                                                                                                                                                           PAGE 9921 OF
                                                                                                                                                                                     / 12929
     SCHEDULE A-P                                                                   Use separate schedule(s)            (check only one)
                                                                                    for each category of the
     ITEMIZED RECEIPTS                                                              Detailed Summary Page
                                                                                                                            16             17a                   17b              17c          17d          ✘ 18
                                                                                                                            19a            19b                   20a              20b          20c              21
Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee.
 NAME OF COMMITTEE (In Full)
 DONALD J. TRUMP FOR PRESIDENT, INC.
A.   Full Name (Last, First, Middle Initial)                                                                                    Transaction ID : SA18.70444
     PRIMM, RON, , ,                                                                                                             Date of Receipt
     Mailing Address 609 STOCKLEY GARDENS                                                                                         M        M     /           D        D   /           Y   Y     Y           Y

                                                                                                                                      10                         07                       2016
     City                                                          State                   Zip Code
     NORFOLK                                                        VA                      23507
                                                                                                                            JFC TRANSFER: TRUMP MAKE AMERICA GREAT
     FEC ID number of contributing                                                                                          AGAIN COMMITTEE [SA18.8282]
     federal political committee.                                 C
                                                                                                                                 Amount of Each Receipt this Period
     Name of Employer                                           Occupation
     THE PRIMM COMPANY                                          ADVERTISING                                                                              ,                        ,            200.00
                                                                                                                                                                                                        .




                                                                                                                                                     
                                                                                                                                                                              
                                                                                                                                                                                                    
     Receipt For: 2016                                           Election Cycle-to-Date
            Primary       ✘        General
                                                                                                 
                                                                                                                                  ✘        Memo Item
            Other (specify)
                                                                                    ,            ,      200.00
                                                                                                                .
                               
                                                                                
                                                                                             
                                                                                                            
B.   Full Name (Last, First, Middle Initial)                                                                                     Transaction ID : SA18.73998
      PRINCE, ERIK, , ,                                                                                                          Date of Receipt
     Mailing Address 23318 FOXCROFT RD                                                                                            M        M   /             D        D   /           Y   Y     Y           Y
                                                                                                                                      10                         11                       2016
     City                                                          State                   Zip Code
     MIDDLEBURG                                                     VA                      20117
                                                                                                                            JFC TRANSFER: TRUMP VICTORY [SA18.8284]
     FEC ID number of contributing
     federal political committee.                                 C
                                                                                                                                 Amount of Each Receipt this Period
     Name of Employer                                           Occupation
     PRINCE GROUP                                               OWNER
                                                                                                                                                         ,                        ,           2700.00
                                                                                                                                                                                                        .
                                                                                                                                                     
                                                                                                                                                                              
                                                                                                                                                                                                    
     Receipt For: 2016                                           Election Cycle-to-Date
          Primary       ✘          General
                                                                                                                                  ✘        Memo Item
                                                                                                 
          Other (specify)                                                           ,            ,     2700.00
                                                                                                                .
                               
                                                                                
                                                                                             
                                                                                                            
C.   Full Name (Last, First, Middle Initial)                                                                                     Transaction ID : SA18.40497
      PRINCE, MARLENE, , ,                                                                                                       Date of Receipt
     Mailing Address 700 N BENTSEN PALM DR LOT 4                                                                                  M        M     /           D        D   /           Y   Y     Y           Y
                                                                                                                                      09                         19                       2016
     City                                                          State                   Zip Code
     MISSION                                                        TX                      78572                               JFC TRANSFER: TRUMP MAKE AMERICA GREAT
     FEC ID number of contributing                                                                                              AGAIN COMMITTEE [SA18.8280]
     federal political committee.                                 C
                                                                                                                                 Amount of Each Receipt this Period
     Name of Employer                                            Occupation
     INFORMATION REQUESTED                                       INFORMATION REQUESTED                                                                   ,                        ,            400.00
                                                                                                                                                                                                        .
                                                                                                                                                     
                                                                                                                                                                              
                                                                                                                                                                                                    
     Receipt For: 2016                                           Election Cycle-to-Date
          Primary       ✘          General                                                                                        ✘        Memo Item
                                                                                                 
          Other (specify)
                                                                                    ,            ,       400.00
                                                                                                                .
                               
                                                                                
                                                                                             
                                                                                                            
     Subtotal Of Receipts This Page (optional)...............................................................................
                                                                                                                          ▼




                                                                                                                                                         ,                        ,              0.00
                                                                                                                                                                                                        .
                                                                                                                                                     
                                                                                                                                                                              
                                                                                                                                                                                                    
     Total This Period (last page this line number only) ........................................................
                                                                                                                                                         ,                        ,                     .
                                                                                                                          ▼
                                                                            .
                                                                                                                                                     
                                                                                                                                                                              
                                                                                                                                                                                                    
                                                                                                                                       FEC Schedule A–P (Form 3P) (Rev. 05/2016)
      EXHIBIT Q
to the Second Declaration
    of Matthew Cole
      EXHIBIT R
to the Second Declaration
    of Matthew Cole
      EXHIBIT S
to the Second Declaration
    of Matthew Cole
219537527
      EXHIBIT T
to the Second Declaration
    of Matthew Cole
      EXHIBIT U
to the Second Declaration
    of Matthew Cole
Erik Prince, Blackwater Founder, Weighs Primary Challenge to Wyomin...   https://www.nytimes.com/2017/10/08/us/politics/erik-prince-blackwater...




1 of 3
Erik Prince, Blackwater Founder, Weighs Primary Challenge to Wyomin...   https://www.nytimes.com/2017/10/08/us/politics/erik-prince-blackwater...




2 of 3
Erik Prince, Blackwater Founder, Weighs Primary Challenge to Wyomin...   https://www.nytimes.com/2017/10/08/us/politics/erik-prince-blackwater...




3 of 3
      EXHIBIT V
to the Second Declaration
    of Matthew Cole
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                  Meet Erik Prince, former Navy SEAL and founder of
                  the most notorious security contractor who Steve
                  Bannon wants to run for Senate

                  Brennan Weiss Oct 9, 2017, 4:06 PM




                        Prince, 48, has already had a lengthy and controversial career in the political arena.
                        Susan Walsh/AP

                  The founder of one of the most controversial US government security contractors is seriously
                  considering running for a Senate seat in Wyoming.

                  The New York Times reported on Sunday that Erik Prince, founder of the security contractor
                  originally known as Blackwater, is eyeing a Republican primary challenge against Sen. John
                  Barrasso, who will be up for reelection in the 2018 midterms.

                  Steve Bannon, the former White House senior adviser and current chairman of Breitbart News,
                  has pushed Prince to run as part of his effort to replace "establishment" Republicans in Congress
                  with people Bannon believes will support President Donald Trump's legislative agenda.

                  Prince, 48, has worked for and donated to numerous Republican candidates and causes,
                  including Rep. Dana Rohrabacher of California and conservative Christian lobbying groups. He
                  supported Trump's presidential run, contributing $250,000 to his campaign efforts.

                  Although he has never held public office, Prince's potential candidacy comes with significant
                  baggage. Here's a look at his storied life and career thus far:

                  Prince is from Michigan, but his work has taken him
                  around the globe, from Virginia to the United Arab
                  Emirates. The Princes are power players in the
                  Michigan Republican Party, and prominent GOP
                  donors at the national level.




1 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince is seen at Blackwater's offices in Moyock, N.C., Monday, July 21, 2008
                        Gerry Broome/AP

                  Prince's sister is Betsy DeVos, the Secretary of
                  Education and former chairwoman of the Michigan
                  Republican Party. Her husband, Dick DeVos, the heir
                  to the Amway fortune, ran for governor of Michigan in
                  2006 and lost.




2 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Betsy DeVos, Secretary of Education, sits with President Donald Trump.
                        Alex Wong/Getty Images

                  Sources: Business Insider, Politico

                  DeVos and Prince come from a wealthy family. Their
                  father, Edgar Prince, founded what would become a $1
                  billion company, manufacturing a patent that he sold to
                  General Motors.




3 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Former President George Bush, right, and Betsy DeVos, chairman of the Michigan
                        Republican Party, answer reporters' questions Tuesday, Feb. 8, 2000, in Sterling
                        Heights, Mich.
                        AP Photo/Paul Warner

                  Their father was also heavily involved in founding the
                  Family Research Council, a conservative group that
                  often lobbies against gay marriage and abortion.
                  Today, Erik Prince considers himself a libertarian.




4 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Retired Gen. William Boykin, left, and Family Research Council President Tony
                        Perkins, right, listen as Republican presidential candidate Donald Trump speaks
                        during a town hall in October 2016.
                        Evan Vucci/AP

                  Sources: Politico, Family Research Council

                  His ties to Wyoming are thin, but public records show
                  Prince had an address in the state in the late 1990s and
                  early 2000s.




5 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince traveled extensively around the world as a child and continued to do so
                        throughout his time as the CEO of Blackwater.
                        Linda Spillers/AP

                  Source: The New York Times

                  After a brief stint at the US Naval Academy, Prince
                  graduated from Hillsdale College in Minnesota in 1992.
                  He then worked as an intern at the White House under
                  President George H.W. Bush.




6 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince joined the White House as a low-level intern after college.
                        Gerry Broome/AP

                  Source: The Hillsdale Collegian

                  The internship made a lasting impression on him and
                  ultimately led to him withdrawing support for Bush. He
                  later told the Grand Rapids Press in an interview that
                  he "saw a lot of things I didn't agree with — homosexual
                  groups being invited in, the budget agreement, the
                  Clean Air Act."




7 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince listens during a panel discussion on protecting people and physical security
                        hosted by North Carolina Technology Association in June 2007.
                        Sara Davis/AP

                  Source: The Hill

                  After working a bit in government, Prince went on to
                  join the US Navy, eventually becoming a SEAL officer,
                  conducting operations in Haiti, the Middle East, and
                  the Balkans.




8 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince was commissioned as an officer in the Navy through the Officer Candidate
                        School.
                        Reuters

                  He said Blackwater, which aimed to provide security
                  training and support to the military and law
                  enforcement organizations, "would do for the national
                  security apparatus what FedEx did for the Postal
                  Service."




9 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        A US Army paratrooper watches as a Blackwater-affiliated aircraft flies overhead
                        while dropping supplies in Paktika Province, Afghanistan, Nov 9.
                        US Army photo by Spc. Micah E. Clare

                  Source: 2007 Blackwater Congressional Hearing testimony

                  Blackwater received billions of dollars in government
                  contracts over the course of the following decade, and
                  soon became the largest of the US State Department's
                  three private security contractors.




10 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince in Blackwater's North Carolina offices in 2008.
                        Gerry Broome/AP

                  Source: The Independent

                  But the higher profile brought more scrutiny. In 2007,
                  Blackwater came under intense criticism after
                  company employees opened fire on Iraqi civilians in
                  Baghdad, killing 17 and injuring almost two dozen in
                  what became known as the Nisour Square Massacre.




11 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince stands during a hearing on Capitol Hill in 2007.
                        Mark Wilson/Getty

                  Source: The Guardian

                  Prince, who was not on the ground during the shooting,
                  criticized the FBI's investigation into the matter and
                  resisted claims that Blackwater guards were
                  responsible. In 2014, a US court found four employees
                  guilty of either manslaughter or first-degree murder.




12 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        In this Oct. 2, 2007 file photo, Prince is sworn in on Capitol Hill to testify before the
                        House Oversight Committee hearing examining Blackwater's mission and
                        performance in Iraq and Afghanistan.
                        AP Photos/Susan Walsh, File

                  A few years after the Nisour Square Massacre, it was
                  revealed that Prince had been part of covert CIA
                  assassination operations targeting terrorists.

13 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Afghan Security police stand guard at the site of a truck bombing, in Kabul in 2016.
                        Rahmat Gul/AP

                  Source: Vanity Fair

                  In 2009, Prince resigned as Blackwater's CEO amid
                  mounting legal troubles and criticism, including
                  accusations of money laundering and brokering
                  mercenary services to foreign governments. A year
                  later, he sold Blackwater, now known as Academi.




14 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince testifies before the House Oversight and Government Reform Committee on
                        security contracting in Iraq and Afghanistan.
                        REUTERS/Larry Downing

                  Source: The Intercept

                  After Blackwater, Prince moved to Abu Dhabi in the
                  United Arab Emirates to work on putting together a
                  battalion of foreign troops for the country under the
                  direction of the crown prince.




15 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince holds a photograph of the remains of a blown up vehicle in Iraq during
                        testimony on Capitol Hill.
                        Larry Downing/Reuters

                  Source: The New York Times

                  At the time, The New York Times reported that the
                  mission was intended to "conduct special operations
                  inside and outside the country, defend ... from terrorist
                  attacks and put down internal revolts", like the Arab
                  Spring that swept the Middle East in 2010-11.




16 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince testifies during a House Oversight and Government Reform Committee
                        hearing on Capitol Hill October 2, 2007 in Washington DC.
                        Mark Wilson/Getty

                  Prince also helped launch a Blackwater video game in
                  2011. He said its goal was to "give players the chance to
                  experience what it is like to be on a Blackwater team on
                  a mission without being dropped into a real combat
                  situation."




17 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Amazon

                  Sources: Amazon, The Escapist



18 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...



                  Prince later started work as a private equity investor in
                  Africa, purchasing stakes in a diesel refinery project in
                  South Sudan and two aviation companies in Kenya.
                  Today, he works mostly on behalf of Chinese investors
                  in the oil and gas sectors as the chairman and executive
                  director of the China-based Frontier Services Group.




                        Prince is escorted into the hearing room on Capitol Hill in 2007.
                        Susan Walsh/AP

                  Source: Frontier Services Group

                  Back at home in the US, Prince has been an active
                  Trump supporter. He even served as an informal
                  adviser during the transition period.




19 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince contributed $250,000 to Donald Trump's presidential campaign in 2016.
                        Larry Downing/Reuters

                  Source: The New York Times

                  In January, Prince reportedly attended a secret
                  meeting with a confidant of President Vladimir Putin to
                  establish a back-channel line of communication
                  between Russia and Trump. Prince maintains the
                  meeting had "nothing to do with President Trump."




20 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Robert Mueller (pictured) is investigating President Donald Trump's ties to Russia.
                        Prince is reportedly a part of that investigation.
                        Thomson Reuters

                  Sources: The Washington Post, Business Insider

                  Prince continues to make headlines. In August, he
                  wrote a controversial op-ed in The New York Times
                  calling for Trump to replace soldiers in Afghanistan
                  with government contractors. The Commander in Chief
                  has not yet taken the advice.




21 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince testifies on Capitol Hill in Washington, D.C.
                        AP Photos/Susan Walsh

                  Source: The New York Times

                  He hasn't officially announced his candidacy for the
                  Wyoming Senate seat, but Prince sure could make
                  ripples if he does.




22 of 23
Meet Erik Prince, former Navy SEAL and founder of the most notorious ...   https://www.businessinsider.com/erik-prince-bio-photos-blackwater-spy...




                        Prince identifies as a libertarian and has supported many conservative and
                        Republican causes throughout his life.
                        Gerry Broome/AP




                  More: Features erik prince Blackwater Steve Bannon




23 of 23
